Giueem, J.
The County of Dougherty, through its proper officers, issued an execution against P. H. Jones, tax-collector of said county, seeking to collect certain sums of money which were alleged to be due by the tax-collector on account of school tax collected by him in Dougherty County for the year 1927. An affidavit of illegality was filed by the tax-collector. A demurrer to the affidavit and an agreed statement of facts were filed. The case was submitted to the presiding judge to be heard and determined by" him without the intervention of a jury, upon all questions of law and fact. The sole question is whether the tax-collector is entitled to collect fees as provided in the Civil Code (1910), §§ 1234, 1235, or under the provisions of section 130 of the School Code (Ga. Laws 1919, p. 342). Held, that this case does not involve any question within the jurisdiction of this court as fixed by the constitution of this State in the Civil Code (1910), § 6502. The case is accordingly transferred to the Court of Appeals.

So ordered.


All the Justices concur, except Russell, O. J., absent for providential came.